                                                                April 16, 2021
By ECF and E-Mail
The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re: United States v. Brendan Hunt, 21-cr-0086-PKC

Your Honor:

        We respectfully submit the following documents evidencing the defendant’s public
online presence. As to the Government’s demonstratives for opening. We object to the use of
demonstratives in opening because no evidence will have been admitted at that point. If,
however, the Court permits the government to use demonstratives, the defense seeks to offer
demonstratives in its own opening, and respectfully requests the opportunity to prepare and
disclose these on April 19, 2021.1 As to the specific slides, should the Court permit them to be
used, the slides should identify the platform used and the recipient of the statements.

       Regarding the screenshots the defendant seeks to admit evidence of his public, online
presence, and offer the attached 7 pages, which show a chain followed by FBI that begins with
the “Kill Your Senators” video:

BITCHUTE “Kill Your Senators” Video links to XrayUltra Bitchute Page 
XrayUltra BITCHUTE “About” (described as a media production company run by Brendan
Hunt) links to X-Ray Ultra Studios webpage 

www.xrayultra.com (X-Ray Ultra Studios webpage) describes Brendan Hunt (X-Ray Ultra) as a
New York-based filmmaker, comic artist, musician, and journalist, and links to Brendan Hunt
Youtube Channel 


1
  The government has requested Rule 16 reciprocal disclosure when two conditions are met. Under FRCP 16 (b)
(1)(A), reciprocal discovery is required when "(i) the item is within the defendant's possession, custody, or control;
and (ii) the defendant intends to use the item in the defendant's case-in-chief at trial." We have not yet decided what
exhibits will be offered in our case-in-chief, in any. If we plan to offer anything that is outside of the government’s
discovery or 3500 material, we will provide that separately.
Brendan Hunt Youtube Channel, which describes Brendan Hunt as a classically-trained actor,
known for ground-breaking documentation of topics that “explore the sometimes uncomfortable
truths of our society through art and activism” and links to website brendanhunt.com

BrendanHunt.com, which describes Brendan Hunt as an Actor, Musician, and Artist with a BA
in Theater Arts from Fordham University, describes his acting experience and provides reels and
contact for acting roles.

A google search for X-ray Ultra leads to X-ray Ultra Youtube Channel, which links the reader
back to xrayultra.com.

       Each of these pages and more were quickly visited by the FBI Social Media Exploitation
Team upon receiving the tip on January 10, 2021. The intake examiner will testify (consistent
with 3500-JH-2 that she accessed social media sites to identify the speaker and review the
publically available information. FBI 302 of Threat Examiner, 3500-JH-2 (FBI first looked at
“what a member of the public would see.”).

       This evidence is necessary context for the alleged threats on three separate grounds.

        First, internet presence context evidence is relevant to the specific intent element – that is,
whether the defendant intended to use these threats to interfere with/impede/intimidate Members
of Congress. Should the Court decide that Virginia v. Black requires a subjective intent element
for “true threats,” this material is also relevant to that question. In re White, No. 2:07CV342,
2013 WL 5295652, at *57 (E.D. Va. Sept. 13, 2013) (“the Court finds that the language of
White's various postings and emails does not, alone, rise to the level of a “true threat,” as the
majority of his writings lack discernible threats and are “instead . . . replete with criticisms of
[the threat recipient] on “highly controversial social issues,” and are more consistent with
“defendant’s intent to engage in political or social discourse.”).

       Second, the internet presence context evidence is relevant to what the listener would
consider context – that is, how a listener would perceive statements made on public social media
(as opposed to private communications directed to a particular threat recipient). This goes to the
element of “true threat” and the First Amendment requirement that an objective listener would
perceive a “true threat.”

        In the internet context, the “comedy club” or the “speech” a listener attends is now
virtual. When one consumes social media, one will see the obvious links to which the speaker
directs listeners. In In re White, for instance, the court considered the surrounding content of the
sites where the defendant made his statements, finding it relevant that the majority of his
statements “were publicly posted to Internet forums promoting discussion of historically
contentious issues such as white supremacy and neo-Nazi ideologies.” In re White, No.
2:07CV342, 2013 WL 5295652, at *55 (E.D. Va. Sept. 13, 2013). So, too, here, the government
is seeking to prove the element “true threat” by use of statements outside of the threats alleged.

                                                  2
        Following the goose and gander rule, it would be unfair to allow the government to prove
state of mind or “true threat” by the defendant’s online presence apart from the charged threats,
e.g. ECF 64 n. 3 (videos in government’s exhibits posted to Youtube), unless the defendant has
equal opportunity to offer counter evidence from which other inferences can be drawn. This is
among the factors to be considered. See, e.g., Watts, 394 U.S. at 707–08; Bly, 510 U.S. at 459;
Carmichael, 326 F.Supp.2d at 1281.

        Third, the content of Mr. Hunt’s other social media profiles are necessary for a fact-finder
to assess whether Mr. Hunt had any influence over his readers, which is essential to the
determination of whether he in fact made a threat. Courts have emphasized the importance of this
assessment in cases where the language of the alleged threat instructs others to commit acts of
violence, is the kind of influence that the speaker has over his listeners. See, e.g., United States v.
Wheeler, 776 F.3d 736, 744 (10th Cir. 2015) (looking at whether the listeners are “subject to the
will of the threatening party”); see also United States v. White, 670 F.3d 498, 513 (4th Cir. 2012)
(“White’s direction to others to kill Warman could have amounted to a threat if White had some
control over those other persons or of White’s violent commands in the past had predictably been
carried out.”). In determining the identity of the speaker’s listeners and whether they may have
“predictably acted on his violent commands,” courts have looked at the content of the speaker’s
surrounding writings. See, e.g. In re White, No. 2:07CV342, 2013 WL 5295652, at *58 (E.D. Va.
Sept. 13, 2013) (“The only information the Court can glean about White's general audience is
derived from the content of White's writings. Specifically, his readers (for whatever reason)
peruse editorials that express offensive and inflammatory white supremacist and neo-Nazi
ideologies.”) . Turner, 720 F.3d at 414 (2d Cir. 2013) (discussing Turner’s website, weekly radio
talk show used to broadcast his views).

               Thank You for Your attention to this matter.

                                                       Respectfully Submitted,
                                                             /s/
                                                       JAN A. ROSTAL, Esq.
                                                       LETICIA M. OLIVERA, Esq.

Enc.
Cc: Counsel of Record




                                                  3
   Hyperlink
       to
www.xrayultra.com.



                     BH-00002394
 Hyperlink to
Brendan Hunt's
   Youtube.
Mr.Hunt's email address
      is listed as
xrustudios@gmail.com




      Hyperlink
          to
 www.BrendanHunt.com.
